The appellant was charged with theft by conversion of one hog, and his punishment assessed at confinement in the penitentiary for a term of two years.
The State, through the Assistant Attorney General, files a motion to dismiss the appeal in this case because the recognizance as it appears in the record does not describe any offense by name known to the Code of this State, and does not set forth the constituent elements of any offense known to the law. An examination of the recognizance discloses that the motion is well taken. The recognizance recites, after the formal part, that, "Ed Nugent, who stands charged in this court with theoffense by conversion and who had been convicted of such offense," etc.
The recognizance being totally insufficient under Article 903, Vernon's C.C.P., to confer any reviewing rights upon this court, the appeal is ordered dismissed.
Dismissed.
                          ON REHEARING.                         April 13, 1921.